Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 1 of 40 PageID: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION

RUTH LARA, Individually and
as Guardian of her minor child J.S.,
on behalf of themselves and on behalf                         CLASS ACTION COMPLAINT
of those similarly situated,                                  CLASS REPRESENTATION

       Plaintiffs,                                            DEMAND FOR JURY TRIAL

v.

COOL CLOUDS DISTRIBUTION, INC.,
UMAIS ABUBAKER,
and SHAHID SHAIKH,

      Defendants.
__________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiffs, Ruth Lara, individually, and as legal guardian of her minor child, J.S., by

and through undersigned counsel, bring this action against Defendants, Cool Clouds Distribution,

Inc., Umais Abubaker, and Shahid Shaikh, on behalf of themselves and those similarly situated,

and allege as follows:

                                        INTRODUCTION

       2.      The United States faces a youth nicotine epidemic. The result – a generation of

addicted youth – has been devastating.       The tobacco control and public health community

recognizes that prior progress lowering youth nicotine usage is eroding.
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 2 of 40 PageID: 2



        3.      In an effort to address the epidemic, the FDA recently issued a ban on flavored e-

cigarette pods and cartridges legislation except for those that are menthol and tobacco flavored.1

        4.      Despite legislation banning fruit, mint, and dessert flavors in refillable cartridge-

based e-cigarettes, the ban carved out an exemption for brands that are used once and thrown away.

Puff Bar, a disposable e-cigarette that launched in 2019, has been the key beneficiary of the

loophole. Puff bar is sleek, appealing, concealable, and exceptionally easy to use. Puff Bar is

designed to deliver nicotine more efficiently than some earlier brands. Available in 25 different

flavors this e-cigarette is made for youth. The company built on its early success by adding a line

of flavor pods called “Puff Krush,” which are compatible with other e-cigarettes and further target

the youth market.

        5.      Even though e-cigarettes are unsafe for anyone under 26, Puff Bar heavily promotes

and markets these products to young people. Puff Bar preys on youth using themes that exploit

young users’ vulnerabilities to create and sustain nicotine addiction, all for financial gain, and

without giving users any warnings about the serious risks of addiction and other serious injuries.

        6.      Plaintiff, J.S., was a target and victim of Puff Bar’s conduct. As a result of Puff

Bar’s conduct Plaintiffs, and those similarly situated, have been injured and seek redress.

                            PARTIES, JURISDICTION, AND VENUE

        7.      Plaintiff, Ruth Lara, is the parent and natural guardian of J.S. Plaintiffs reside in

Morris County, New Jersey, and are citizens of the State of New Jersey. J.S., is only 17 years old.

Plaintiff did not know how much nicotine Puff Bar contained or that Puff Bar was specifically

developed to create and sustain a nicotine addiction when he began using it. Plaintiff did not know



1Allison Aubrey, Trump Administration Issues Partial and Temporary E-Cigarette Ban, NPR: NATIONAL (Jan 2,
2020), https://www.npr.org/2020/01/02/793134344/trump-administration-issues-partial-and-temporary-e-cigarette-
ban#:~:text=The%20Trump%20administration%20announced%20a,of%20tobacco%20and%20menthol%20flavors.

                                                      2
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 3 of 40 PageID: 3



that one Puff Bar contains more nicotine than a pack of cigarettes. He now suffers from nicotine

addiction and other physical and personal injuries. Plaintiff was directly and proximately harmed

by Defendants’ unlawful conduct as alleged herein. Such harms include physical and personal

injuries and economic harm in that he would not have purchased Puff Bar if he knew the facts.

       8.        Defendant, Cool Clouds Distribution, Inc., (hereinafter “Puff Bar”) is a California

corporation, having its principal place of business in Los Angeles, California.              Puff Bar

manufactures, designs, sells, markets, promotes and distributes Puff Bar disposable e-cigarettes

and Puff Krush flavored tip add-on, among other things.

       9.        Defendant, Umais Abubaker, resides in Los Angeles, California. Umais Abubaker

is the Chief Executive Officer of Cool Clouds Distribution, Inc.            Mr. Abubaker is, upon

information and belief, involved in designing, manufacturing, promoting and selling Puff Bar

throughout the United States.

       10.       Defendant, Shahid Shaikh, resides in Los Angeles, California. Shahid Shaikh is

the Chief Operating Officer of Cool Clouds Distribution, Inc. Mr. Shaikh is, upon information

and belief, involved in designing, manufacturing, promoting and selling Puff bar throughout the

United States.

       11.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because: (i) there are 100 or more class members; (ii) the aggregate amount in controversy

exceeds $5,000,000, exclusive of interest and costs; and (iii) at least one Plaintiff and Defendant are

citizens of different states. This Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.

       12.       The Court has personal jurisdiction over all Defendants because they have

sufficient minimum contacts with Morris County, New Jersey. Defendants intentionally avail



                                                  3
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 4 of 40 PageID: 4



themselves of the markets in this State through the promotion, marketing, distribution or sale of

the products at issue in this lawsuit to render the exercise of jurisdiction by this Court permissible

under New Jersey law and the U.S. Constitution.

        13.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391 (b)(2)

and (3) because a substantial part of the events or omissions giving rise to the claims at issue in this

Complaint arose in this District and Defendants are subject to the Court’s personal jurisdiction with

respect to this action.

                              GENERAL FACTUAL ALLEGATIONS

    A. The E-Cigarette Epidemic.

        14.     According to the CDC, about 4.9 million middle and high school students were

current users of a tobacco product in 2018, meaning that they used such products within the past

30 days. This represents an increase of 1.3 million users just since 2017.2

        15.     A surge in e-cigarette use explains this dramatic increase. E-cigarette use among

U.S. high school students increased more than 900% from 2011 to 2015.

        16.     The 2018 National Youth Tobacco Survey “finds cause for concern.”3 Specifically,

the FDA found that the increase in youth tobacco usage stood to erase past progress in reducing

youth tobacco product use. See id. Frequent use of e-cigarettes increased from 20% in 2017 to 28

percent in 2018. Id. E-cigarette use in general increased 78% among high school students and

48% among middle school students from 2017 to 2018. Id.




2      Progress     Erased:     Youth     Tobacco     Use      Increased      During      2017–2018,      CDC,
https://www.cdc.gov/media/releases/2019/p0211-youth-tobacco-use-increased.html (last updated Feb. 11, 2019).
3 Results from 2018 National Youth Tobacco Survey Show Dramatic Increase in E-Cigarette Use Among Youth Over

Past Year, FDA, https://www.fda.gov/news-events/press-announcements/results-2018-national-youth-tobacco-
survey-show-dramatic-increase-e-cigarette-use-among-youth-over (last updated Nov. 15, 2018).

                                                      4
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 5 of 40 PageID: 5



        17.      The 2019 National Youth Tobacco Survey “shows youth e-cigarette use at

alarming levels.”4 This time, the FDA found that there 1.4 million more youth e-cigarette users

in 2019 than in 2018, for a startling total of over 5 million youths using e-cigarettes. Id.

        18.      As CDC Director Dr. Robert R. Redfield explains: “The skyrocketing growth of

young people’s e-cigarette use over the past year threatens to erase progress made reducing tobacco

use. It’s putting a new generation at risk for nicotine addiction.” Id.

        19.      Many youth tobacco product users are also using multiple tobacco products: a

combination of e-cigarettes and conventional cigarettes.

        20.      The FDA characterizes teen vaping as an epidemic.                And with good reason:

Smoking is the leading cause of preventable death. Cigarette smoking causes about one in every

five deaths in the United States each year. This amounts to around 480,000 deaths annually. If

smoking continues at the current rate among U.S. youth, 5.6 million of today’s Americans younger

than 18 years of age are expected to die prematurely from a smoking-related illness. This

represents about one in every 13 Americans aged 17 years or younger who are alive today.

        21.      A study done by the American Journal of Medicine found that among young adults

who did not smoke cigarettes, those who used e-cigarettes were more than four times as likely than

non-vapers to start smoking traditional cigarettes within 18 months.5

        22.      The vaping epidemic has swept the entire nation in a short period of time. On

December 28, 2018, the University of Michigan’s National Adolescent Drug Trends for 2018

reported that increases in adolescent Electronic Nicotine Delivery System (“ENDS”) vaping from




4 Youth Tobacco Use: Results from the National Youth Tobacco Survey, FDA, https://www.fda.gov/tobacco-
products/youth-and-tobacco/youth-tobacco-use-results-national-youth-tobacco-survey (last updated Nov. 6, 2019).
5 Primack, Brian A. MD, PhD. Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use Among

Tobacco-Naïve US Young Adults, AM. J. OF MEDICINE (Nov. 2017).

                                                      5
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 6 of 40 PageID: 6



2017 to 2018 were the “largest ever recorded in the past 43 years for any adolescent substance

use outcome in the U.S.”6

        23.      The percentage of 12th grade students who reported vaping nicotine almost doubled

between 2017 and 2018, rising from 11% to 21%. The ten-percentage-point increase in 12th grade

students who reported vaping nicotine (an indicator of nicotine addiction) is “twice as large as the

previous record for largest-ever increase among past 30-day outcomes in 12th grade.” Id. “One

in five 12th graders vaped nicotine in the last 30 days in 2018.” Id.

        24.      Former FDA Commissioner, Dr. Scott Gottlieb, has described the increase in e-

cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for an

“epidemic” of nicotine use among teenagers. The rapid, and indeed infectious, adoption of e-

cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction

to tobacco products.” Id. (emphasis added). The Commissioner identified the two primary forces

driving the epidemic as “youth appeal and youth access to flavored tobacco products.” Id.

        25.      Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome

Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a

lifetime of nicotine addiction and associated health risks.”7

    B. Puff Bar, A Salt-Nicotine Delivery Device, Is Unreasonably Dangerous.

        26.      The Puff Bar e-cigarette is a disposable pod device. The device is wholly self-

integrated and features an internal battery and flavor pod. The battery uses auto-activation and has

a buttonless design. Users need only start vaping to activate the device. The e-cigarette has no

removable parts. There is no pod to remove, and there is no charging port to recharge the battery.


6 Prieur, National Adolescent Drug Trends in 2018 (Dec. 17, 2018), UNIV. OF MICHIGAN, https://isr.umich.edu/news-
events/news-releases/national-adolescent-drug-trends-in-2018/ (as of Oct. 5, 2019).
7 Surgeon General’s Advisory on E-cigarette Use Among Youth, CDC, www.cdc.gov/tobacco/basic_information/e-

cigarettes/surgeon-general-advisory/index.html (last updated Apr. 9, 2019).

                                                       6
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 7 of 40 PageID: 7



       27.     Puff Bar is remarkably easy-to-use. Users take out the device, and it is ready to

vape. The battery is air-activated, so users need to pull on the mouthpiece to start the vaping

process. There are air intake vents on the base, which is what pushes the vapor out from the

mouthpiece.

       28.     Puff Bar is small enough to fit in a pocket, resembles a USB flash drive, and heats

up a cartridge containing e-liquid to create a vapor.

       29.     Each Puff Bar uses nicotine salts—a formula that allows for much higher levels and

efficient delivery of nicotine with less irritation compared to earlier generations of e-cigarettes.

Nicotine strength can be as high as 5% in Puff Bars.

       30.     Puff Bar comes in a variety of kid-friendly flavors: Sour Apple, Cool Mint, Blue

Razz, Pink Lemonade, to name a few. Similar to the way tobacco companies have long marketed

flavored products to appeal to youth, Puff Bars emphasize flavors with bright-colored packaging

and use descriptive names.

       31.     Puff Bar defendants engineered an e-cigarette device capable of delivering more

nicotine and fueling higher levels of consumer addiction than most prior versions of e-cigarettes

and combustible cigarettes. Defendants market this highly addictive device as healthy, safe, cool

and available in kid-friendly flavors.

       32.     Previously, most e-cigarettes used an alkaline form of nicotine called free-base

nicotine. When aerosolized and inhaled, free-base nicotine is relatively bitter, irritates the throat,

and is perceived as harsh by the user. This experience is often referred to as a “throat hit.” The

higher the concentration of free-base nicotine, the more intense the “throat hit.”8 While some

“harshness” would not have much impact on seasoned cigarette smokers, it would deter


8Robert K. Jackler & Divya Ramamurthi, Nicotine Arms Race: JUUL and the High-Nicotine Product Market, 28
TOBACCO CONTROL 623 (2019).

                                                   7
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 8 of 40 PageID: 8



newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young non-smokers

decades ago.

        33.      Before 2015, most e-liquids on the market were between 1% and 2% concentration;

3% concentrations were marketed as appropriate for consumers who were accustomed to smoking

approximately forty cigarettes a day. None of these e-liquids delivered as much nicotine as quickly

as a combustible cigarette.

        34.      E-cigarette manufacturers like Puff Bar learned, however, that a nicotine salt

formulation would maximize buzz and minimize harshness.

        35.      Dramatically reducing the throat hit is not necessary for a product that is aimed at

smokers, who are accustomed to the harshness of cigarette smoke, but it effectively appeals to

nonsmokers, especially youth. The cigarette industry has long recognized this; a published study

of industry documents concluded that “product design changes which make cigarettes more

palatable, easier to smoke, or more addictive are also likely to encourage greater uptake of

smoking.”9

        36.      Reducing the harshness of nicotine also allows more frequent use of e-cigarettes

like Puff Bar, for longer periods of time, and masks the amount of nicotine being delivered. By

removing the physiological drawbacks of inhaling traditional free-base nicotine, Puff Bar’s e-

cigarette technology removes the principal barrier to nicotine consumption and addiction.

        37.      In other words, Puff Bar all too efficiently, and therefore dangerously, delivers

nicotine, both in terms of peak blood concentration and total nicotine delivery. The rate of nicotine

absorption is key to providing users with the nicotine “kick” that drives addiction and abuse.




9David A. Kessler, Juul Says It Doesn’t Target Kids. But Its E-Cigarettes Pull Them In, N.Y. TIMES (July 31, 2019),
https://www.nytimes.com/2019/07/31/opinion/juul-kids.html.

                                                        8
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 9 of 40 PageID: 9



Because “nicotine yield is strongly correlated with tobacco consumption,”10 a nicotine-salt-based

e-cigarette will strongly correlate with higher nicotine levels and therefore higher rates of

consumption. For example, a historic cigarette industry study that looked at smoker employees

found that “the number of cigarettes the employees smoked per day was directly correlated to the

nicotine levels.”11 In essence, Puff Bar’s potency centers on its e-liquids’ extraordinary potential

to addict.

     C. Puff Bar Is Specifically Designed to Circumvent the FDA’s Partial Flavor Ban.

        38.      Puff Bar comes in 25 different flavors, and the Puff Krush flavored tip which can

be added on to vaping devices and also comes in various fruity flavors, such as Sour Apple, O.M.G.

(Orange, Mango, Guava), Cool Mint, Cucumber, Mango, Watermelon, Caffe Latte, Strawberry,

Lush Ice, Blue Razz, Pink Lemonade, Pineapple Lemonade, Banana Ice, Strawberry Banana.

        39.      There is concern that youth are migrating to Puff Bar’s fruity-flavored disposable

products while most other flavored pod-based vapes have been removed from store shelves. This

severely undercuts the purpose of the FDA’s partial flavor ban.

        40.      There is additional concern that Puff Krush is “a new tobacco product specifically

designed to circumvent [the] FDA’s partial flavor ban. Puff Krush can be added onto other vaping

devices, converting them into flavored products. The Puff Krush packaging shows the device

being inserted onto an image of a JUUL device, and [Puff Krush] markets them as produced to

function with nicotine sale devices.”12


10 Martin J. Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in Smokers: Evidence
From a Representative Population Survey, 93 NAT’L CANCER INST. 134 (Jan. 17, 2001),
https://academic.oup.com/jnci/article/93/2/134/2906355.
11 Letter from Peggy Martin to Study Participants, Resume of Results from Eight-Week Smoking Study, UCSF LIB.,

1003285443-5443 (Sept. 10, 1971).
12 Letter from Chairman Raja Krishnamoorthi to Puff Bar CEO, Umais Abubaker, Congress of the United States,

Committee              on           Oversight         and         Reform          (Mar.            6,        2020),
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2020-03-06.RK%20to%20Abubaker-
%20Cool%20Cloud%20Distributions%20re%20Puff%20Bars%20Disposable%20Offerings.pdf.

                                                        9
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 10 of 40 PageID: 10




        41.     In light of Puff Bar’s May 2019 date of incorporation and January 2020 registration

for trademark protection, Congressman Raja Krishnamoorthi,                 Chairman of the Oversight

Subcommittee on Economic and Consumer Policy, concluded Puff Bar is either “selling a new

tobacco product or [is] looking to expand [its] sales in the wake of the disposable e-cigarette

loophole that [the] FDA included in its flavor guidance. Id.

        42.     After August 8, 2016, the FDA required that all new e-cigarette manufacturers

receive premarket approval before selling their products.

        43.     Christin Delnevo, director of the Center for Tobacco Studies at Rutgers University,

said, “[w]hen we saw these products, we went to the FDA site to see which products had been

given market authorization. We could not find any of these disposable ‘pod mods’ listed there.”13

        44.     “Without the marketing authorization, these products are on the market illegally.”

Id.




13Puff, Puff, Pass: A New Vape with Hazy Origins Takes JUUL’s Place, INVERSE, https://www.inverse.com/mind-
body/puffbar-flavor-vapes (last visited June 16, 2020).

                                                    10
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 11 of 40 PageID: 11



        45.      Moreover, Puff Bar represents that its product is safer than cigarettes. For example,

in an official blog post on Puff Bar’s website, the company stated, “Puff Bar was founded with

three core values in mind: simplicity, value, and offering a healthier alternative to cigarettes.” Puff

Bar, however, has not obtained FDA approval to make a modified risk claim.

        46.      Puff Bar is also portraying without any support or authorization from the FDA that

its product is a smoking cessation device. It’s website stated: “The most important thing Puff Bar

aims to do is help people quit smoking cigarettes.”

     D. Puff Bar Targets the Youth Market.

        1.       Puff Bar Emulates the Marketing of Cigarette Companies.

        47.      Nearly 9 out of 10 smokers start smoking by age 18, and more than 80% of

underage smokers choose brands from among the top three most heavily advertised.14

        48.      For decades, cigarette companies spun smoking as signifier of adulthood. This

turned smoking into a way for teenagers to project independence and enhance their image among

their peers.15

        49.      Youth marketing was critical to the success of cigarette companies. In the 1950s,

Philip Morris USA, Inc. intentionally marketed cigarettes to young people as a pool from which

to “replace smokers” to ensure the economic future of the cigarette industry. Id.

        50.      An internal memorandum dated March 31, 1981 sent by Myron Johnston, a

marketing researcher for Philip Morris, states: “It is important to know as much as possible about

teenage smoking patterns and attitudes. Today’s teenager is tomorrow’s potential regular




14 Preventing Tobacco Use Among Youths, Surgeon General Fact Sheet, https://www.hhs.gov/surgeongeneral/reports-
and-publications/tobacco/preventing-youthtobacco-use-factsheet/index.html (last visited Dec. 9, 2019).
15 USA v. Philip Morris, 449 F. Supp. 2d 1, 1072 (D.D.C. 2006) (J. Kessler).


                                                      11
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 12 of 40 PageID: 12



customer, and the overwhelming majority of smokers first begin to smoke while still in their

teens.”16

       51.     To accomplish this sordid goal, Philip Morris tracked youth behavior and

preference; employed marketing themes that resonated with youth; and promoted cigarettes to

youth through retail promotions, events and sponsorships.

       52.     Philip Morris intentionally exploited adolescents’ vulnerability to imagery by

creating advertising that utilizes the themes of independence, adventurousness, sophistication,

glamour, athleticism, social inclusion, sexual attractiveness, thinness, popularity, rebelliousness,

and being “cool.” Philip Morris’ marketing tactics consistently reached millions of teens.

       53.     It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in the

cigarette industry. The cigarette industry has long known that the younger a person starts smoking,

the longer they will have a customer.

       54.     Historically, cigarette companies fought to increase share penetration among the

14–24 age group because “young smokers have been the critical factor in the growth” of tobacco

companies, and “the 14–18 year old group is an increasing segment of the smoking population.”17

The importance of the youth market was illustrated in a 1974 presentation by RJR’s Vice-President

of Marketing who explained that the “young adult market . . . represent[s] tomorrow’s cigarette

business. As this 14 24 age group matures, they will account for a key share of the total cigarette

volume—for at least the next 25 years.”18




16  Tobacco Company Quotes on Marketing to Kids, Campaign for Tobacco-Free Kids (May 14, 2001),
https://www.tobaccofreekids.org/assets/factsheets/0114.pdf.
17   Memo to: C.A. Tucker from: J.F. Hind Re: "Meet the Turk" (January 23, 1978)
http://legacy.library.ucsf.edu/tid/lve76b00 (as of Oct. 15, 2018).
18Mr. C.A. Tucker Presentation to RJRI BOfD - 9/30/74 (740930), “Marketing Plan” (1974),
www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (as of Oct. 5, 2019).


                                                12
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 13 of 40 PageID: 13



        55.     The landmark USA v. Philip Morris, 449 F. Supp. 2d 1 (D. D.C. 2006) case revealed

that tobacco companies targeted adolescents for decades by: “(1) employ[ing] the concept of peers

in order to market to teenagers; (2) us[ing] images and themes in their marketing that appeal to

teenagers; and (3) employ[ing] advertising and promotion strategies to knowingly reach

teenagers.”    In terms of images and themes that cater to adolescents, the court found

“overwhelming” evidence that tobacco companies intentionally exploited adolescents’

vulnerability to imagery by creating advertising emphasizing themes of “independence,

adventurousness, sophistication, glamour, athleticism, social inclusion, sexual attractiveness,

thinness, popularity, rebelliousness, and being ‘cool.’” Id. at ¶ 2674.

        56.     Cigarette companies have also known for decades that flavored products are key to

nicotine adoption by youth. A 1972 Brown & Williamson internal memorandum titled “Youth

Cigarette—New Concepts,” observed that “it’s a well-known fact that teenagers like sweet

products.”19 A 1979 Lorillard memorandum found “younger” customers would be “attracted to

products with ‘less tobacco taste,’” and suggested investigating the “possibility of borrowing

switching study data from the company which produces ‘Life Savers’ as a basis for determining

which flavors enjoy the widest appeal” among youth.20 A 2008 study found that 17-year-old

smokers were more than three times as likely as those over the age of 25 to smoke flavored

cigarettes, and they viewed flavored cigarettes as safer.              Cigarette companies also used




19  Brown & Williamson official A.J. Mellman, (1983) Tobacco Industry Quotes on Nicotine Addiction,
www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes %20on%20Nicotine%20Addiction.pdf (as of
Oct. 15, 2019).
20 Flavored Tobacco FAQs, Students Working Against Tobacco, (citing, Sedgefield Idea Sessions 790606-790607.

June 8, 1979. Bates No. 81513681/3691),
http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%20and%20Facts.pdf
(as of Oct. 15, 2019).

                                                    13
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 14 of 40 PageID: 14



advertisements that paired cigarettes with foods, to make it seem like cigarettes were part of a

healthy meal.21

          57.    Puff Bar has emulated this approach. It has deployed this same strategy but adapted

it to modern advertising tactics.

          2.     Puff Bar Intentionally Markets to Youth.

          58.    Like tobacco marketing, Puff Bar runs a consistent, simple message: Puff Bar is

used by young, popular, attractive, and stylish people. Puff Bar uses stylish models, bold colors,

and highlighted themes of sexual attractiveness, thinness, independence, rebelliousness and being

“cool.”




21Klein et al., Use of flavored cigarettes among older adolescent and adult smokers: United States, 2004–2005. (July
2008) Nicotine Tob Res. 10(7):1209-14, https://www.ncbi.nlm.nih.gov/pubmed/18629731 (as of Oct. 15, 2019).

                                                        14
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 15 of 40 PageID: 15




       59.     Puff Bar is also exploiting the COVID-19 crisis by using it as a marketing tactic.

       60.     For example, in April 2020, Puff Bar urged kids to “stay sane with Puff Bar this

solo-break” since it’s the “perfect escape from the back-to-back zoom calls” and “parental texts”:




                                                15
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 16 of 40 PageID: 16




          61.   There can be no doubt that these advertisements are targeting minors and/or are

likely to promote their use by minors. After all, how many adults need to take break from “parental

texts?”

    E. Puff Bar Use Increases the Risk of Cardiovascular, Pulmonary, Neurological, and
       Other Bodily Injuries.

          1.    The Dangers of Nicotine.

          62.   Aside from being a toxicant, the impact of nicotine on adolescents’ developing

brains is extremely concerning.

          63.   Adolescence is a critical window for brain development, with the brain not reaching

full maturity until the mid-20s. Vaping in adolescence exposes the developing brain to nicotine




                                                16
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 17 of 40 PageID: 17



with the potential to cultivate addiction and drive sustained long-term use.22 As a consequence,

adolescents are highly vulnerable to addiction to nicotine. The effects of nicotine on the brain are

believed to be long-lasting and likely permanent.

        64.      Adolescents using vaping devices that contain nicotine are developing dependence

to the products. Experts specializing in nicotine addiction have studied the correlation between

vaping and dependence in adolescents and found that the level of e-cigarette addiction correlates

significantly with their level of nicotine exposure.23

        65.      Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is

highly addictive and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive

properties are like heroin and cocaine.24

        66.      The route of administration and speed of delivery are key to understanding

nicotine’s addictive potential. According to the National Institutes of Health, the “amount and

speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco products.”25

        67.      Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report on

nicotine addiction, wrote: “After a puff, high levels of nicotine reach the brain in 10–20 s[econds],

faster than with intravenous administration, producing rapid behavioral reinforcement. The rapidity

of rise in nicotine levels permits the smoker to titrate the level of nicotine and related effects during

smoking, and makes smoking the most reinforcing and dependence-producing form of nicotine

administration.”26


22 England LJ, Aagaard K, Bloch M, et al., Developmental Toxicity of Nicotine: A Transdisciplinary Synthesis and
Implications for Emerging Tobacco Products, NEUROSCIENCE & BEHAVIORAL REVIEWS (2017).
23 Vogel EA, Prochaska JJ, Rubinstein M., Measuring E-Cigarette Addiction Among Adolescents, TOBACCO

CONTROL, https://tobaccocontrol.bmj.com/content/early/2019/05/10/tobaccocontrol-2018-054900.full.
24 See Nicotine Addiction: A Report of the Surgeon General, DHHS Publication Number (CDC) 88-8406, (1988).
25 How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease: A

Report of the Surgeon General, NIH (2010), https://www.ncbi.nlm.nih.gov/books/NBK53018/#ch4.s92.
26 Neal L. Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, 192 HANDB . EXP. PHARMACOL.,

29 (2010), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/.

                                                       17
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 18 of 40 PageID: 18



        68.     Again, according to Dr. Benowitz, “The rapid rate of delivery of nicotine by

smoking . . . results in high levels of nicotine in the central nervous system with little time for

development of tolerance. The result is a more intense pharmacologic action. The short-time

interval between puffing and nicotine entering the brain also allows the smoker to titrate the dose

of nicotine to a desired pharmacologic effect [often subconsciously], further reinforcing drug self-

administration and facilitating the development of addiction.” Id.

        69.     Nicotine fosters addiction through the brain’s “reward” pathway. Both a stimulant

and a relaxant, nicotine affects the central nervous system; increases blood pressure, pulse, and

metabolic rate; constricts blood vessels of the heart and skin; and causes muscle relaxation. Long-

term exposure to nicotine causes upregulation—an increase in the number of these high-affinity

nicotinic receptors in the brain. When nicotine binds to these receptors it triggers a series of

physiological effects in the user that are perceived as a “buzz” that includes pleasure, happiness,

arousal, and relaxation of stress and anxiety. With regular nicotine use, however, these feelings

diminish, and the user must consume increasing amounts of nicotine to achieve the same effects.

        70.     Kids are particularly vulnerable to nicotine addiction. As described by the United

States Surgeon General, “Tobacco use is a pediatric epidemic.” Nine out of ten smokers begin by

age 18 and 80% who begin as teens will smoke into adulthood.27

        71.     In 2014, the United States Surgeon General reported that nicotine addiction is the

“fundamental reason” that individuals persist in using tobacco products, and this persistent tobacco

use contributes to millions of needless deaths and many diseases, including diseases that affect the

heart and blood vessels (cardiovascular disease), lung diseases (chronic obstructive pulmonary

disease (“COPD”) and lung cancer), cancer almost anywhere in the body, and birth defects.


27  Preventing Tobacco Use Among Youth and Adults: A Report of the Surgeon General, at 1 (2012),
https://www.hhs.gov/surgeongeneral/reports-and-publications/tobacco/index.html.

                                                 18
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 19 of 40 PageID: 19



          72.      Nicotine adversely affects the heart, eyes, reproductive system, lungs, and kidneys.

Exposure to nicotine from sources such as nicotine gum still produces an increased risk of Coronary

Vascular Disease by producing acute myocardial ischemia, as well as an increased risk of peripheral

arterial disorders. Moreover, because vaping introduces foreign substances into the lungs,

prolonged use of vaping products is believed to produce chronic obstructive pulmonary disease,

just like traditional cigarette smoke. Vaping also triggers immune responses associated with

inflammatory lung diseases.

          73.      The APA has also stated that nicotine-dependent smokers are up to 8 times more

likely to develop psychotic disorders, depressive disorders, anxiety and delirium than smokers who

are not dependent or those who have never smoked. Small scale studies have also found a

relationship between high stress or depression and e-cigarette use.28

          74.      Beyond physical and psychological health harms, e-cigarette use propels

adolescents towards other harmful behaviors, especially co-use and/or future use of combustible

tobacco and other substances. Tobacco-naïve adolescents are more likely to initiate tobacco using

e-cigarettes, and longitudinal prospective studies show that adolescents who use e-cigarettes are 3–

4 times more likely to subsequently use combustible cigarettes.29 A nationally representative study

in the US and a meta-analysis of studies showed that adolescents who use e-cigarettes are 3 times

more likely to start smoking combustible cigarettes.30

          2.       E-Cigarettes Like Puff Bar Cause Acute and Chronic Lung Injuries.



28   King JL, Reboussin BA, Spangler J, Ross JC, Sutfin EL, Tobacco Product Use and Mental Health Status Among
Young Adults, ADDICTIVE BEHAVIORS (2018).
29
   Berry KM, Fetterman JL, Benjamin EJ, et al., Association of Electronic Cigarette Use With Subsequent Initiation
of Tobacco Cigarettes in US Youths, JAMA (2019); Soneji S, Barrington-Trimis JL, Wills TA, et al., Association
Between Initial Use of E-Cigarettes and Subsequent Cigarette Smoking Among Adolescents and Young Adults: a
Systematic Review and Meta-Analysis, JAMA PEDIATRICS (2017).
30
   Chaffee BW, Watkins SL, Glantz SA., Electronic Cigarette Use and Progression from Experimentation to
Established Smoking, PEDIATRICS (Mar. 2018).

                                                       19
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 20 of 40 PageID: 20



           75.    The use of e-cigarettes like Puff Bar cause significant lung toxicity and have been

implicated in multiple severe pathological lung injuries. 31

           76.    Recent studies have demonstrated that exposure to e-cigarette flavored pods

induces oxidative stress, inflammation, epithelial barrier dysfunction, and DNA damage in lung

cells.32

           77.    Lung epithelial cells are the first-line of defense and provide barrier protection from

toxic inhalants.      Epithelial barrier dysfunction can allow toxic inhalants access to systemic

circulation by which they can interact with other tissues to generate fibrosis. In addition, the

impaired barrier function allows greater passage of inhaled chemicals into the body, increasing

inflammation both locally in the lungs and systemically. This can lead to acute and chronic lung

injury as well as exposure to, and increased susceptibility to, respiratory infections in users of e-

cigarettes.33

           78.    Research has also demonstrated that ultrafine metal particles from heating devices

have been found in e-cigarette aerosol, and in e-cigarette user’s lungs.34

           79.    In addition, exposure to e-cigarette aerosol has shown to significantly impair

endothelial function comparable to impairment of endothelial function caused by use of

combustible cigarettes.35


 31  Lauren F. Chun et al., Pulmonary Toxicity of E-cigarettes, 313 AM. J. PHYSIO. 193 (May 18, 2017),
 https://www.ncbi.nlm.nih.gov/pubmed/28522559.
 32 Thivanka Muthumalage, et al., E-cigarette Flavored Pods Induce Inflammation, Epithelial Barrier Dysfunction,

 and DNA Damage in Lung Epithelial Cells and Monocytes, 9 SCIENTIFIC REPORTS 19035 (2019),
 https://www.nature.com/articles/s41598-019-51643-6.
 33 Laura E. Crotty Alexander et al. Chronic Inhalation of E-cigarette Vapor Containing Nicotine Disrupts Airway

 Barrier Function and Induces Systemic Inflammation and Multiorgan Fibrosis in Mice, 314 AM. J. PHYSIOL. 834
 (2018), https://journals.physiology.org/doi/full/10.1152/ajpregu.00270.2017.
 663 Pieter S. Hiemstra et al., The Innate Immune Function of Airway Epithelial Cells in Inflammatory Lung Disease,
 45 EUR. RESPIR. J. 1150 (2015), https://erj.ersjournals.com/content/45/4/1150.
 34 Alessandra Caporale et al., Acute Effects of Electronic Cigarette Aerosol Inhalation on Vascular Function Detected

 at Quantitative MRI, 293 RADIOLOGY 97 (2019), https://www.ncbi.nlm.nih.gov/pubmed/31429679.
 35 Poonam Rao et al., Juul and Combusted Cigarettes Comparably Impair Endothelial Function, 6 TOBACCO REGUL.

 SCI . 30 (2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6953758/.

                                                          20
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 21 of 40 PageID: 21



        80.      It is well-established that endothelial dysfunction and injury from direct toxic

effects of inhalants such as cigarette smoke, cause lung injuries such as COPD, emphysema, asthma

and chronic bronchitis.36

        81.      Recent epidemiological and toxicological studies detected links between asthma

frequency and e-cigarette use in adolescents and reported that vaporized e-liquids containing the

same flavor aldehydes found in Puff Bar induce inflammation in human respiratory epithelia.37

        82.      A study published in December 2019, found that among individuals who never

smoked combustible cigarettes, current e-cigarette use was associated with 75% higher odds of

chronic bronchitis, emphysema, and COPD compared to those who never used e-cigarettes.38

        83.      Moreover, the flavoring compounds used in e-cigarettes, include numerous

chemicals known to be toxins if inhaled, such as diacetyl, acetyl propionyl, and benzaldehyde.

These chemicals are linked to serious lung disease.39 A multitude of published case reports have

linked e-cigarette use to a variety of acute inhalational lung injuries such as lipoid pneumonia,

bronchiolitis obliterans (popcorn lung), alveolar hemorrhage, eosinophilic pneumonia,

hypersensitivity pneumonitis, chemical pneumonitis and collapsed lungs, among others.




36 Francesca Polverino et al. COPD as an Endothelial Disorder: Endothelial Injury Linking Lesions in the Lungs and
Other Organs? 8 PULM. CIRC. 2045894018758528 (2018), https://www.ncbi.nlm.nih.gov/pubmed/29468936.
37 Phillip W. Clapp and Ilona Jaspers, Electronic Cigarettes: Their Constituents and Potential Links to Asthma, 79

CURR ALLERGY ASTHMA REP. 17 (2017), https://www.ncbi.nlm.nih.gov/pubmed/28983782.
38 Albert D. Osei, et al., Association Between E-Cigarette Use and Chronic Obstructive Pulmonary Disease by

Smoking Status: Behavioral Risk Factor Surveillance System 2016 and 2017, 132 AM. J. PREV. MED. 949 (2019),
https://www.ncbi.nlm.nih.gov/pubmed/30853474.
39   Centers for Disease Control & Prevention, Flavorings-Related Lung Disease (Oct. 3, 2017),
https://www.cdc.gov/niosh/topics/flavorings/default.html; Won Hee Lee et al., Modeling Cardiovascular Risks of E-
Cigarettes with Human-Induced Pluripotent Stem Cell-Derived Endothelial Cells. 73 J. AM. COLLEGE OF
CARDIOLOGY 2722 (2019), https://www.ncbi.nlm.nih.gov/pubmed/31146818; Sheila Kaplan & Matt Richtel,
Mysterious Vaping Illness That’s ‘Becoming an Epidemic,’ N.Y. TIMES (Aug. 31, 2019),
https://www.nytimes.com/2019/08/31/health/vaping-marijuana-ecigarettessickness.html?auth=login-
email&login=email.

                                                       21
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 22 of 40 PageID: 22



        84.      Recent case reports have also linked spontaneous pneumothorax (lung collapse) to

vaping and use of e-cigarettes.40

        85.      The multiple pathological lung injuries and toxicity associated with e-cigarette use

can lead to acute respiratory failure, intubation with mechanic ventilation and death.

        3.       E-Cigarettes Like Puff Bar Cause Cardiovascular Injuries.

        86.      In addition to severe lung injuries and addiction, e-cigarette products cause

significant and severe risks of cardiovascular injuries. Studies have shown that use of e-cigarettes

increase the risk of strokes and heart attacks.41

        87.      Research has demonstrated that e-cigarettes significantly increase blood pressure

and arterial stiffness, which also increases the risk of for strokes and heart attacks.42 Further,

scientists have found that e-cigarettes cause oxidative stress, which leads to vascular disease and

damage, known risk factors for cardiovascular injuries.43

        88.      Recent biological and epidemiologic studies found that significant associations

exist between e-cigarette use and myocardial infarctions (heart attacks), which appear to be dose




40 Alex Bonilla et al., Recurrent Spontaneous Pneumothoraces and Vaping in an 18-year-old Man: A Case Report
and Review of the Literature, 13 J. OF MED. CASE REPORTS 283 (2019), https://doi.org/10.1186/s13256-019-2215-4;
Munish Sharma et al. A Case Report of Secondary Spontaneous Pneumothorax Induced by Vape, 11 Cureus e6067
(2019), https://doi:10.7759/cureus.6067.
41 E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries, American Stroke Association News

Release, Abstract 9, Session A2 (Jan. 30, 2019), https://newsroom.heart.org/news/e-cigarettes-linked-to-higher-risk-
of-stroke-heart-attackdiseased-arteries; Mohindar R. Vindhyal et al., Impact on Cardiovascular Outcomes Among E-
cigarette Users: A Review From National Health Interview Surveys, 73 J. OF THE AM. COLLEGE OF CARDIOLOGY
SUPPL. 2 (2019), www.onlinejacc.org/content/73/9_Supplement_2/11.; Paul M. Ndunda & Tabitha M. Muutu,
Electronic Cigarette Use is Associated with a Higher Risk of Stroke, 50 Int’l Stroke Conference 2019 Oral Abstracts:
Community/Risk Factors, Suppl. 1, Abst. 9, www.ahajournals.org/doi/10.1161/str.50.suppl_1.9.
42 Charalambos Vlachopoulos et al., Electronic Cigarette Smoking Increases Aortic Stiffness and Blood Pressure in

Young Smokers, 67 J. AM. COLL. CARDIOL. (2016).
43 Dennis Thompson, Vaping May Hurt the Lining of Your Blood Vessels, WebMD HealthDay Reporter (May 28,

2019),          www.webmd.com/mental-health/addiction/news/20190528/vapingmay-hurt-the-lining-of-your-blood-
vessels#1.

                                                        22
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 23 of 40 PageID: 23



dependent. Biological investigations support this association, whereby a prothrombotic phenotype

may develop after exposure to nicotine-containing e-cigarette vapors.44

        4.       E-Cigarettes Like Puff Bar Cause and Contribute to Causing Seizures.

        89.      On April 3, 2019 the FDA Center for Tobacco Products issued a Special

Announcement notifying the public of an increase in reports of tobacco-related seizures,

specifically relating to an increase in e-cigarette use, particularly among youth.45

        90.      The FDA is currently investigating the direct connection between e-cigarette use in

young people and increased risk of seizures, and requested that physicians and members of the

public report any similar incidents. Id.

        91.      Additionally, FDA Commissioner Scott Gottlieb, M.D. and the Principal Deputy

Commissioner Amy Abernethy M.D., PhD issued a joint statement addressing the FDA’s ongoing

scientific investigation of seizures following e-cigarette use as a potential safety issue in youth and

young adults. The statement flags seizures following e-cigarette use as a source of concern for the

FDA, adding that in addition to the 35 reported cases from 2010 to early 2019, the FDA

“recognize[s] that not all of the cases may be reported” due to their voluntary nature.46




44 Giuseppe Lippi & Emmanuel J. Favaloro, An Update on Biological and Clinical Associations Between E-Cigarettes
and Myocardial Infarction, Semin. Thromb. Hemost. (2019), https//:doi 10.1055/s-0039-3402451.
45 Some E-cigarette Users Are Having Seizures, Most Reports Involving Youth and Young Adults, U.S. Food & Drug

Administration (April 10, 2019), https://www.fda.gov/tobacco- products/ctp-newsroom/some-e-cigarette-users-are-
having-seizures-most-reports-involvingyouth-and-young-adults.
46 Scott Gottlieb & Amy Abernethy, Statement from FDA Commissioner Scott Gottlieb, M.D., and Principal Deputy

Commissioner Amy Abernethy, M.D., Ph.D., on FDA’s Ongoing Scientific Investigation of Potential Safety Issue
Related to Seizures Reported Following E-cigarette Use, Particularly in Youth and Young Adults (April 3, 2019),
https://www.fda.gov/newsevents/press-announcements/statement-fda-commissioner-scott-gottlieb-md-and-
principaldeputy-commissioner-amy-abernethy-md-phd.

                                                      23
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 24 of 40 PageID: 24



         92.      Symptomatic nicotine toxicity is a consequence of excessive vaping.47 As the FDA

acknowledges in their statement, “seizures or convulsions are known potential side effects of

nicotine poisoning.”

         93.      It is well-documented that nicotine poisoning can cause seizures, including

ingestion of e-cigarette fluid.48 Nicotine-induced seizure has long been considered a possible side

effect of long-term nicotine exposure.49

         5.       Animal Studies Demonstrate Carcinogenic Potential of E-Cigarettes.

         94.      In 2017, Canistro, et al. found that e-cigarettes induce toxicological effects that can

raise the risk of cancer.50

         95.      Similarly, a 2018 study measured the DNA damage induced by nitrosamines in the

organs (lung, bladder, and heart) of mice subjected to e-cigarette vapor. They concluded that e-

cigarette vapor induces DNA damage in all three organs and reduces DNA-repair functions and

proteins in mouse lungs. They further found that nicotine-derived nitrosamine ketone can induce

the same effects and enhance mutational susceptibility and tumorigenic transformation of cultured

human bronchial epithelial and urothelial cells (leading them to believe that vaping could contribute

to heart disease and lung and bladder cancer in humans). 51




 47 Adrienne Hughes et al., An Epidemiologic and Clinical Description of E-cigarette Toxicity, 57 CLIN. TOXICOL. 287
 (2018), https://doi: 10.1080/15563650.2018.1510503.
 48 Gerdinique C. Maessen et al., Nicotine Intoxication by E-cigarette Liquids: A Study of Case Reports,

 Pathophysiology,               58              CLINICAL              TOXICOLOGY                1            (2020),
 https://www.tandfonline.com/doi/full/10.1080/15563650.2019.1636994.
 49 Lucinda L. Miner et al., The Effect of Chronic Nicotine Treatment on Nicotine-induced Seizures, 52

 PSYCHOPHARMACOLOGY 52 (2018), https://doi.org/10.1007/BF00212766.
 50 Donatella Canistro et al., E-cigarettes Induce Toxicological Effects That Can Raise the Cancer Risk, 7 Scientific

 Reports (2017).
 51 Hyun-Wook Lee et al., E-cigarette Smoke Damages DNA and Reduces Repair Activity in Mouse Heart, Lung, and

 Bladder as well as in Human Lung and Bladder Cells, 115 PNAS E1560 (2018).

                                                         24
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 25 of 40 PageID: 25



         96.     In 2019, Tang, et al. found that exposure to e-cigarette vapor, induced lung

adenocarcinoma and bladder urothelial hyperplasia in mice.52

         97.     It is evident that there is a potential association between e-cigarettes and cancer.

Sadly, as time goes on, it is expected that the population of e-cigarette users will develop cancers

caused and or contributed to by vaping a toxic stew of chemicals they inhaled. Long term

epidemiological studies will likely reveal an increased risk of cancer among this generation of youth

who were unwitting targets of companies like Puff Bar in complete and utter reckless disregard for

their safety.

      F. Defendants Knowingly Made False and Misleading Statements and Omissions
         Concerning Puff Bar’s Nicotine Content.

         98.     Puff Bar’s website represented that the “Original Puff Bar [is] equivalent to one

 pack of 20 cigarettes.”53 This statement is deceptive, false and misleading.

         99.     Dr. Bonnie Halpern Felsher, a developmental psychologist at Stanford University,

 has conducted research that found that one Puff Bar has about 300 puffs and can contain about as

 much nicotine as two or three packs of cigarettes.54

         100.    Puff Bar caused deceptive, false and misleading statements that its disposable e-

 cigarette had an equivalent amount of nicotine as one pack of cigarettes to be distributed to

 consumers including Plaintiffs.       These Defendants have thus materially misrepresented the

 nicotine content of Puff Bar products to the consuming pubic including Plaintiffs.




 52 Moon-shong Tang, et al., Electronic-cigarette Smoke Induces Lung Adenocarcinoma and Bladder Urothelial
 Hyperplasia in Mice, 116 PNAS 21727 (2019).
 53 Everything You Ever Wanted to Know About the Puff Bar Disposable Device, PUFF BAR FAQ: WHAT IS A PUFF

 BAR, https://puffbar.com/blogs/vape-news/puff-bar-101-everything-you-ever-wanted-to-know-about-the-puff-bar-
 disposable-device (last visited June 25, 2020).
 54 Parents: Teens Are Still Vaping, Despite Flavor Ban. Here’s What They’re Using.

 https://www.npr.org/sections/health-shots/2020/02/17/805972087/teens-are-still-vaping-flavors-thanks-to-new-
 disposable-vape-pens (last visited June 26, 2020).

                                                     25
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 26 of 40 PageID: 26



        101.    Defendants also knew that the use of nicotine salts facilitates absorption of nicotine

across biological membranes. Puff Bar’s e-liquid formulation is highly addictive not only because

it contains a high concentration of nicotine, but because it contains a particularly potent form of

nicotine—i.e., nicotine salts.

        102.    Matt Myers of the Campaign for Tobacco Free Kids says, “Young people are

inhaling more deeply and getting higher levels of nicotine in their lungs than they would have with

a cigarette.” Id.

                             CLASS REPRESENTATION ALLEGATIONS

        103.    Plaintiffs bring this class action against Defendants on behalf of themselves and all

others similarly situated, as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure. The proposed classes are defined as follows:

        All persons who purchased, in the United States, Puff Bar products;

        All residents of New Jersey who purchased Puff Bar products;

        All residents of New Jersey who, at the time of their use of Puff Bar products, were under
        the age of 18, and who procured and used Puff Bar products;

        All legal guardians of United States residents who, at the time of their use of Puff Bar
        products, were under the age of 18, and who procured and used Puff Bar products; and

        All legal guardians of New Jersey residents who, at the time of their use of Puff Bar
        products, were under the age of 18, and who procured and used Puff Bar products.

        104.    Plaintiffs reserve the right to propose subclasses or modify the above class

definitions, based on the evidence adduced in discovery, or as necessary and appropriate.

        105.    This action has been brought and may properly be maintained as a class action

against the Defendants pursuant to the provisions of Rule 23 of the Federal Rules of Civil

Procedure because there is a well-defined community of interest in the litigation and the proposed

classes are ascertainable.


                                                 26
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 27 of 40 PageID: 27



        106.   Numerosity. Plaintiffs do not know the exact size of the Classes, but they are each

composed of more than 500 persons. The persons in the Classes are so numerous that joinder of

all such persons is impracticable and the disposition of their claims in a class action rather than in

individual actions will benefit the parties and the courts.

        107.   Commonality. There are questions of law or fact common to the Class or Classes

that predominate over any questions affecting only individual members, including:

        a.     Whether Defendants engaged in unlawful, unfair or deceptive business practices,

as alleged herein;

        b.     Whether Defendants made unlawful and misleading representations or material

omissions with respect to Puff Bar products;

        c.     Whether Defendants unlawfully marketed Puff Bar to minors;

        d.     Whether Defendants have been unjustly enriched by their conduct;

        e.     Whether Plaintiffs and class members are entitled to equitable and injunctive

relief; and

        f.     Whether punitive damages should be awarded.

        108.   Typicality. Plaintiffs’ claims are typical of the claims of the class. Plaintiffs and

class members were injured through Defendants’ substantially uniform misconduct. Plaintiffs are

advancing the same claims and legal theories on behalf of themselves and class members, and

there are no defenses that are unique to Plaintiffs’ claims. Plaintiffs’ and class members’ claims

are from the same set of operative facts and are based on the same legal theories.

        109.   Adequacy. Plaintiffs will fairly and adequately protect the interests of the class.

Plaintiff has retained competent and capable attorneys experienced in complex and class action

litigation, including consumer class actions. Plaintiffs and their counsel are committed to



                                                  27
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 28 of 40 PageID: 28



prosecuting this action vigorously on behalf of the class and have the financial resourced to do so.

Neither Plaintiffs nor their counsel have interests that are contrary to or that conflict with the class.

        110.    Predominance. The common issues that comprise the basis for this lawsuit

predominate over any individual issues. Adjudication of these common issues in a single action

has important and desirable advantages of judicial economy.

        111.    Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy because, absent a class action, class members as a

practical matter will be unable to obtain redress; Defendants’ violations of their legal obligations

will continue without remedy, additional consumers will be harmed, and Defendants will continue

to retain ill-gotten gains; it would be a substantial hardship for most individual class members if

they were forced to prosecute individual actions; once liability has been adjudicated, the Court will

be able to determine the claims of all class members; a class action will permit an orderly and

expeditious administration of the claims, foster economies of time, effort and expense, and ensure

uniformity of decisions; the lawsuit presents no difficulties that would impede its management by

the Court as a class action; and Defendants acted on grounds generally applicable to class

members, making class-wide relief appropriate.

                                           CAUSES OF ACTION

                                       FIRST CAUSE OF ACTION
                                               Fraud

        112.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

        113.    At all times relevant, Defendants fraudulently and deceptively sold or partnered to

sell Puff Bar products to Plaintiffs as less addictive nicotine products than cigarettes, when

Defendants knew it to be untrue.


                                                   28
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 29 of 40 PageID: 29



        114.   Defendants also fraudulently and deceptively failed to disclose to Plaintiffs that the

nicotine in Puff Bar was highly addictive in nature, making it extremely difficult for Plaintiffs to

cease purchasing further Puff Bar disposable e-cigarettes.

        115.   Defendants further fraudulently and deceptively failed to disclose to Plaintiffs that

Puff Bar is designed to create and sustain an addiction to nicotine.

        116.   Each of these misrepresentations and omissions were material at the time they were

made. In particular, each of the misrepresentations and omissions concerned material facts that

were essential to the analysis undertaken by Plaintiffs, as to whether to purchase a Puff Bar e-

cigarette.

        117.   Defendants had a duty to accurately provide this information to Plaintiffs, and those

similarly situated. In not informing Plaintiffs, and those similarly situated, Defendants breached

their duties. Defendants also gained financially from, and as a result of, their breach. Defendants

also gained financially from, and as a result of, its breach.

        118.   Defendants concealed material information at all times relevant to this Complaint.

Defendants have yet to disclose the truth about Puff Bar e-cigarettes.

        119.   Plaintiffs, and those similarly situated, relied to their detriment on Defendant’s

fraudulent omissions. Had Plaintiffs, and those similarly situated, been adequately informed and

not intentionally deceived by Defendants, they would not have purchased or used Puff Bar

products.

        120.   Plaintiffs and class members were harmed directly and proximately by Defendants’

fraud. As a direct and proximate cause of the conduct discussed above, Plaintiffs, and those

similarly situated, have in the past and will continue to suffer from bodily injury; pain and

suffering; disability; disfigurement; loss of the capacity for the enjoyment of life; aggravation of



                                                  29
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 30 of 40 PageID: 30



pre-existing conditions; medical and hospital care and expenses; rehabilitation expenses; and

severe emotional distress.

       121.    Defendants’ conduct as described herein was willful and malicious and was

designed to maximize Defendants’ profits even though Defendant knew that it would cause loss

and harm to Plaintiffs, and those similarly situated.

                                    SECOND CAUSE OF ACTION
                                Strict Product Liability—Failure to Warn

       122.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

       123.    Defendants manufactured, assembled, inspected, packaged, labeled, marketed,

advertised, promoted, supplied, distributed and/or sold Puff Bar products that Plaintiffs, and those

similarly situated, consumed.

       124.    Puff Bar products are sold in a defective condition that is unreasonably dangerous

and unsafe to the consumer by failing to adequately warn about the risk of nicotine addiction and

failing to warn entirely of the risks of lung injuries, seizure, strokes, heart attacks, cardiovascular

injuries, behavioral, cognitive and mental health injuries, among other harmful effects, as

described herein.

       125.    Defendants were aware that Puff Bar products posed risks that were known and

knowable in light of scientific and medical knowledge that was generally accepted in the scientific

community at the time of design, manufacture, distribution, and sale of Puff Bar devices.

       126.    At all times relevant, Plaintiffs and members of the Class were not aware of and

would not have recognized the risks of using a Puff Bar device because Defendants intentionally

downplayed, misrepresented, concealed, and failed to warn of the heightened risks of nicotine

exposure and addiction.


                                                  30
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 31 of 40 PageID: 31



       127.    Puff Bar products are defective because, among other reasons, Defendants failed to

adequately to warn or instruct foreseeable users, including youth and adolescent users, that:

           a. The amount of nicotine contained in Puff Bar products is as much as two to three

               times as high as that in a pack of cigarettes, and not the equivalent of one pack of

               cigarettes, as represented;

           b. That Puff Bar products cause, maintain, or aggravate nicotine addiction and subject

               consumers to the risks of concomitant health hazards that addictive, i.e., compulsive

               behavior can result in, and that this danger was even greater for minors;

           c. That Puff Bar products cause harm by increased exposure to nicotine and other

               harmful, toxic ingredients as described herein;

           d. That Puff Bar is an e-cigarette not intended for persons under the age of 26;

           e. That Puff Bar delivered more nicotine than cigarettes;

           f. That Puff Bar’s pharmacokinetic profile had been engineered to create risks of

               abuse and addiction that exceeded that of a cigarette; and

           g. That Puff Bar can be life-threatening and carries the risk of lung injuries, seizure,

               strokes, heart attacks and cardiovascular injuries, behavioral, cognitive and mental

               health injuries among other harmful effects.

       128.    Instead, as described herein, Defendants marketed their products to minors and made

them available in a wide variety of youth-friendly colors and flavors.

       129.    The failure of the Defendants to adequately warn about its defective products and

to misleadingly advertise through conventional and social media avenues created a danger of

injuries described herein that were reasonably foreseeable at the time of labeling, design,

manufacture, distribution, and sale of Puff Bar devices.



                                                 31
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 32 of 40 PageID: 32



       130.    Ordinary consumers would not have recognized the potential risks of Puff Bar

products when used in a manner reasonably foreseeable to Defendants. The Puff Bar devices were

expected to be used by Plaintiffs and the Class without substantial change in their condition from

the time of their manufacture or sale.

       131.    The defects in Puff Bar products, including the lack of warnings, existed at the time

the Puff Bar devices were sold and/or when the Puff Bar devices left Puff Bar’s possession or

control.

       132.    Plaintiffs, and those similarly situated, were harmed directly and proximately as a

result of Defendants’ failure to warn. As a direct and proximate cause of the conduct discussed

above, Plaintiffs, and those similarly situated, have in the past and will continue to suffer from

bodily injury; pain and suffering; disability; disfigurement; loss of the capacity for the enjoyment

of life; aggravation of pre-existing conditions; medical and hospital care and expenses;

rehabilitation expenses; and severe emotional distress.

                                     THIRD CAUSE OF ACTION
                                Strict Products Liability—Design Defect

       133.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

       134.    Defendants designed, engineered, developed, manufactured, fabricated, assembled,

equipped, tested or failed to test, inspected or failed to inspect, labeled, advertised, promoted,

marketed, supplied, distributed, wholesaled, and sold the Puff Bar devices, which were intended

to be used as a method of ingesting nicotine and the other aerosolized constituents of Puff Bar’s

nicotine solution.

       135.    Puff Bar products were designed and intended to be used as a method of ingesting

nicotine and other vaporized constitutes of Puff Bar’s e-liquid solution.


                                                32
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 33 of 40 PageID: 33



       136.    Puff Bar products were sold in a defective condition that is unreasonably dangerous

and unsafe to the consumer because the Defendants failed to adequately warn about the risk of

nicotine addiction and entirely failed to warn of the risks of lung injuries, seizure, strokes, heart

attacks, cardiovascular injuries, behavioral, cognitive and mental health injuries, among other

harmful effects.

       137.    Defendants knew or, by the exercise of reasonable care, should have known that

Puff Bar’s products under ordinary use were harmful or injurious, particularly to youths and

adolescents, including the high delivery of nicotine, the inclusion of a multitude of other harmful

ingredients, the likelihood of nicotine addiction and the risks of lung injuries, seizure, strokes,

heart attacks, cardiovascular injuries, behavioral, cognitive and mental health injuries, among other

harmful effects.

       138.    As described in this complaint, Defendants designed and marketed their products

to appeal to nonsmokers, youths and adolescents and to encourage them to buy and use the product.

Moreover, Puff Bar is unreasonably dangerous and therefore defective in design because it is made

to create and sustain addiction.

       139.    Puff Bar products do not perform as safely as a reasonable and ordinary consumer

would reasonably assume and reasonably expect. Puff Bar products contain and deliver more

nicotine than is represented, are delivered by heat vaporization inhaled into the body, and contain

and deliver other harmful products that injure multiple organ systems, and are designed to cause

nicotine addiction.

       140.    The risks inherent in the design of Puff Bar products significantly outweigh any

benefits of such design.




                                                 33
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 34 of 40 PageID: 34



       141.    At all relevant times, Defendants could have utilized cost effective, reasonably

feasible alternative designs to minimize these harms, such as by designing products that delivered

less nicotine per puff, used less potent and addictive forms of nicotine (without reduction of the

“throat hit”), reduced repeated exposure to toxic chemicals that do not pose substantial health risks

to users while still delivering sufficient levels of nicotine to preexisting cigarette smokers.

Defendants could also have designed the products in a way in which they would not be as appealing

to minors and non-smokers by designing the device with a throat hit and only designing non-

flavored e-liquids.

       142.    At all relevant times, Plaintiffs and the Class were unaware of the design defects

described in the complaint. Further, Defendants knew or had reason to know that youths and

adolescents would not fully realize the dangerous and addictive nature of the Puff Bar products

and the long-term complications nicotine addiction can present, or that, due to their youth,

inexperience and/or immaturity of judgment, would recklessly disregard such risks.

       143.    Plaintiffs, and those similarly situated, used Puff Bar products as intended or in

reasonably foreseeable ways.

       144.    Puff Bar products were defective and unreasonably dangerous when they left the

Defendants’ possession. The defects continued to exist through the products’ sale to and use by

consumers, including Plaintiffs and the Class, who used the products without any substantial

change in the products’ condition.

       145.    Plaintiffs, and those similarly situated, were harmed directly and proximately as a

result of Puff Bar’s defective design. As a direct and proximate cause of the conduct discussed

above, Plaintiffs, and those similarly situated, have in the past and will continue to suffer from

bodily injury; pain and suffering; disability; disfigurement; loss of the capacity for the enjoyment



                                                 34
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 35 of 40 PageID: 35



of life; aggravation of pre-existing conditions; medical and hospital care and expenses;

rehabilitation expenses; and severe emotional distress.

                                    FOURTH CAUSE OF ACTION
                                           Negligence

       146.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

       147.    Defendants had a duty and owed a duty to Plaintiffs and members of the Class to

exercise a degree of reasonable care including, but not limited to: ensuring that Puff Bar marketing

does not target minors; ensuring that Puff Bar devices are not sold and/or distributed to minors and

are not designed in a manner that makes them unduly attractive to minors; designing a product that

is not defective and unreasonably dangerous; designing a product that will not addict youth or

other users to nicotine; adequately warning of any reasonably foreseeable adverse events with

respect to using the product.

       148.    Defendants knew the risks that minors would be attracted to their electronic

cigarette devices and knew or should have known the importance of ensuring that the products

were not sold and/or distributed to minors.

       149.    Defendants knew or should have known that their marketing, distribution, and sales

practices did not adequately safeguard Plaintiffs and the other Class members from the sale and/or

distribution of electronic cigarette devices and, in fact, induced minors to purchase Puff Bar

products.

       150.    Defendants breached the duties they owed to Plaintiffs and Class members.

       151.    But for Defendants’ duties and breaches thereof, Plaintiffs and Class members,

would not have been harmed as alleged in the Complaint.




                                                35
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 36 of 40 PageID: 36



       152.    Plaintiffs, and those similarly situated, were harmed directly and proximately by

Defendants’ negligence. As a direct and proximate cause of the conduct discussed above,

Plaintiffs, and those similarly situated, have in the past and will continue to suffer from bodily

injury; pain and suffering; disability; disfigurement; loss of the capacity for the enjoyment of life;

aggravation of pre-existing conditions; medical and hospital care and expenses; rehabilitation

expenses; and severe emotional distress.

                                      FIFTH CAUSE OF ACTION
                                          Unjust Enrichment

       153.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

       154.    As described in the complaint, Defendants knowingly sold or partnered to sell Puff

Bar products to Plaintiffs and members of the Class in a manner that was unfair, unconscionable,

and oppressive.

       155.    As a result of Defendants’ unlawful and deceptive actions described above,

Defendants were enriched at the expense of Plaintiffs and those similarly situated.

       156.    Under the circumstances, it would be against equity and good conscience to permit

Defendants to retain the ill-gotten benefits it received from Plaintiffs and Class members. Thus,

it would be unjust and inequitable for Defendants to retain the benefit without restitution to

Plaintiffs, and those similarly situated, for the monies paid to Defendants for its defective Puff Bar

products.

                                     SIXTH CAUSE OF ACTION
                         Violation of New Jersey Consumer Fraud Act § 56:8-2

       157.    Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:



                                                 36
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 37 of 40 PageID: 37



       158.    New Jersey Statutes § 56:8-2 declares as unlawful “the act, use or employment of

any person of any unconscionable commercial practice, fraud, false pretense, false promise,

misrepresentation, or the knowing, concealment, suppression, or omission of any material fact with

intent that others rely upon such concealment, suppression or omission in connection with the sale

or advertise of any merchandise” N.J. STATE. ANN. §56:8-2.

       159.    Defendants’ unfair and deceptive practices, misrepresentations, and concealment

of material facts are likely to deceive—and have deceived and mislead—reasonable consumers,

such as Plaintiffs and Class members, and therefore, violate NJSA § 56:8-2.

       160.    Defendants have engaged and continue to engage in unfair, unlawful, and deceptive

trade practices in New Jersey as outlined herein. In particular, Defendants have knowingly

developed, sold, and promoted a product that contained nicotine levels in excess of cigarettes with

the intention of creating and fostering long-term addiction to Puff Bar products for minors to

continue that addiction into adulthood; selling a product that aggravates nicotine addiction;

creating advertising to target youth into using Puff Bar e-cigarettes, and disseminating that

advertising through unregulated social media platforms commonly used by youth.

       161.    Plaintiffs, and those similarly situated, reasonably relied to their detriment on

Defendants’ unlawful conduct in that they purchased Puff Bar not knowing the true propensity of

its dangers.

       162.    Plaintiffs, and those similarly situated, sustained damages as a direct and proximate

result of Defendants’ deceptive, misleading and unfair practices.

       163.    Pursuant to NJSA § 56:8, Plaintiffs and members of the Class seek to enjoin such

unlawful practices and recover actual damages and attorney’s fees and costs. Unless and until




                                                37
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 38 of 40 PageID: 38



prohibited and restrained by order of this Court, Defendants unfair and deceptive advertising and

marketing practices complained of in this complaint will continue to cause injury in fact.

                                   SEVENTH CAUSE OF ACTION
                                 Preliminary and Permanent Injunction

         164.   Plaintiffs incorporate by reference paragraphs 1–111 above as if fully set forth

herein and further declare:

         165.   Defendants’ actions—designing, marketing, and selling Puff Bar in ways that it

knows will attract minors and deceptively downplaying the potency and danger of the nicotine in

Puff Bar—constitute unlawful acts under New Jersey Law.

         166.   Nicotine addiction constitutes irreparable harm. Nicotine is a neurotoxin, which

means that it is poisonous to the human brain. Further, the brains of teenagers are particularly

vulnerable to nicotine’s neurotoxic effects. Nicotine causes macromolecular alterations of the

brain.

         167.   Based on the factual allegations above, Plaintiffs and those similarly situated

established a clear legal right, an inadequate remedy at law and that irreparable harm will ari se

absent injunctive relief.

         168.   Thus, Defendants, officers, directors, employees, agents, and all those acting in

concert with them, should be preliminarily and permanently enjoyed from:

         a.     Offering, selling, delivering, or in any manner, providing or facilitating others to

provide Puff Bar products to minors within this State;

         b.     Offering, selling, delivering, or in any manner, providing or facilitating others to

provide any flavors other than tobacco through online sales;

         c.     Engaging or participating in any marketing or advertising activities within this State

that are intended or are known to likely appeal to minors, and should thus be enjoined from:


                                                 38
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 39 of 40 PageID: 39



sending marketing emails to minors within this State; advertising outdoors within 1,000 feet of

schools and playgrounds within this State; sponsor any sporting, entertainment, or charity event in

this State; providing free or discounted samples, starter kits or e-cigarette products to consumers,

including being enjoyed from providing automatic renewals or bulk orders; advertising in any

fashion in media or outlets that serve consumers under 30 years;

       d.      Offering, selling, delivering, or in any manner, providing or facilitating others to

provide Puff Bar products within this State unless and until Puff Bar obtains Premarket Approval

or approved as a Modified Risk Tobacco Product under the Tobacco Control Act.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A. An order certifying the proposed classes, designating Plaintiffs as the named
       representatives of the classes, and designating the undersigned class counsel;

       B. An order enjoining Defendants from further negligent, deceptive, unfair, and unlawful
       conduct as alleged herein;
       C. Awarding actual, compensatory, and consequential damages;

       D. Awarding other monetary and equitable relief for diagnostic testing, medical
       monitoring, and nicotine cessation programs;
       E. Awarding restitution;

       F. Awarding reasonable attorneys’ fees, and costs of this case;
       G. Awarding prejudgment and post-judgment interest;

       H. Such other and further relief as the Court deems appropriate under the circumstances.




                                                39
Case 2:20-cv-08030-SDW-LDW Document 1 Filed 07/01/20 Page 40 of 40 PageID: 40



                                       JURY TRIAL DEMAND

      Plaintiffs hereby demand a jury trial on all issues so triable.


      Dated: June 30, 2020                   Respectfully submitted,

                                             By: s/Jeffrey L. Haberman

                                             SCHLESINGER LAW OFFICES, P.A.

                                             Jeffrey L. Haberman (NJ ATTY ID: 019582010)
                                             Scott P. Schlesginer (pro hac vice anticipated)
                                             Jonathan R. Gdanski (pro hac vice anticipated)
                                             1212 SE Third Avenue
                                             Ft. Lauderdale, FL 33316
                                             954-467-8800
                                             jhaberman@schlesingerlaw.com
                                             scott@schlesingerlaw.com
                                             jgdanski@schlesingerlaw.com




                                                40
